Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed August 26, 2022.
Claims 2, 12, and 17 were canceled.
Claims 1, 8, 11, and 16 have been amended.
Claims 1, 3-11, 13-16, and 18-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 3-6 recite limitations that describe the use of a predictive model that takes an initial model with “initial risk categories” that are used in credit score reporting (i.e., compliance history, record magnitude, record history length, record diversity, and query frequency in claims 2-6, respectively), and then mapping categories of variables used to measure health care risk (i.e., medical history, current phenotype, target condition onset delay, current therapeutic management, and genetic variance in claims 2-6, respectively) to those initial risk categories.
The original disclosure does not provide support for how this is performed that would be sufficient that one having ordinary skill in the art would know that the inventor had possession of the claimed invention at the effective filing date. The specification merely states that these mappings should be performed, but there is no description of how the inferred risk categories could be used in the initial risk model. 
In particular, par. [0067] states that the compliance history category in the initial risk scoring model can be mapped to a medical history category in the inferred risk scoring model. Par. [0068] provides a detailed description of how the compliance history is used in generating a credit score, including specific ranges and point values assigned. However, par. [0069] only gives a brief description of the different types of data that can be considered part of the medical history category, and there is no discussion as to how that data could be mapped to the initial risk scoring model.
One specific example of how the disclosure fails to provide adequate written description for the claimed invention includes how in par. [0068] only describes how one variable is used, the number of missed payments over a time window. Par. [0069] describes how data such as “medical symptom history (e.g., data about severity of medical symptoms of the target individual over the particular historical timeframe)” could be considered data included in the medical history category. The original disclosure does not provide sufficient detail that adequately discloses how a variable such as severity of symptoms could be mapped into a risk model only concerned with occurrences of missed payments.
There are similar issues with the mappings of the other types of initial risk scoring model categories into the inferred risk scoring model categories described in claims 3-6 (i.e., there is a detailed description of how the initial risk scoring model uses the initial risk categories, but there is no description of how any of the listed data types in the inferred risk categories would be processed) (see specification, par. [0067]-[0081]). Therefore, claims 3-6 also fail to provide sufficient written description for the claimed limitations.
Claims 3-10 all ultimately depend from claim 1 and inherit the defects of the claim. Therefore, claims 3-10 are similarly rejected under 112(a).
Claims 11 and 13-15 recite limitations that are the same or substantially similar to the rejections of claims 1 and 3-5, respectively. Claims 11 and 13-15 are rejected for the same reasons as claims 1 and 3-5.
Claims 13-15 all ultimately depend from claim 11 and inherit the defects of the claim. Therefore, claims 13-15 are similarly rejected under 112(a).
Claims 16 and 18-20 recite limitations that are the same or substantially similar to the rejections of claims 1 and 3-5, respectively. Claims 16 and 18-20 are rejected for the same reasons as claims 1 and 3-5.
Claims 18-20 all ultimately depend from claim 16 and inherit the defects of the claim. Therefore, claims 18-20 are similarly rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 11), and an article of manufacture (claim 16) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: identifying an initial risk scoring model, wherein (i) the initial risk scoring model is associated with a plurality of initial risk categories, and (ii) the initial risk scoring model is an initial risk scoring data object that describes a model that is configured to an initial risk category value associated with each of the plurality of initial risk categories to generate a health-related risk prediction; generating a cross-domain mapping of the initial risk scoring model, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories, and (ii) each inferred risk category of the plurality of inferred risk categories is associated with one or more observed input variables for the target individual, (iii) the cross-domain mapping is stored as a cross-domain mapping data object, (iv) the plurality of initial risk categories comprise a compliance history category, (v) the plurality of inferred risk categories comprise a medical history category, and (vi) the cross-domain mapping maps the compliance history category to the medical history category; for each inferred risk category of the plurality of inferred risk categories: programmatically determining an inferred risk category value for the inferred risk category value, programmatically determining a per-category weight-value, and programmatically determining a weighted risk category value for the inferred risk category based on the inferred risk category value for the inferred risk category and the per-category weight value for the inferred risk category; generating the health-related risk prediction for the target individual with respect to the target condition based at least in part on each weighted risk category value for an inferred risk category using the initial risk scoring model an in accordance with the cross-domain mapping; and performing one or more prediction-based actions based on the health-related risk prediction.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as: “certain methods of organizing human activity”, which are interactions between individuals that can include: fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); mental processes, which are actions that can be practically performed in the human mind or with the aid of pen and paper (including an observation, evaluation, judgment, opinion); and mathematical concepts, which are mathematical equations and formulas, mathematical calculations, and mathematical relationships. 
The claim is directed to a system to perform the process of providing recommended actions based on a risk prediction, which is performed by “performing one or more prediction-based actions based on the health-related risk prediction”. This is a certain method of organizing human activity because it is managing the behavior of an individual by providing them instructions on what actions should be performed based on the health-related risk predictions.
Additionally, the steps required to generate the predictions that the actions are based on are also steps that recite abstract ideas.
The identifying an initial risk scoring model and generating a mapping of the inferred risk categories to the initial risk categories, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories are steps that amount to a mental process because it is evaluating the initial risk categories and inferred risk categories and making a judgment regarding which inferred risk categories should be mapped to which initial risk categories.
The determining the inferred risk category values, determining a weighted risk category value, and processing each weighted risk category value using the initial risk scoring model and in accordance with the cross-domain mapping in order to generate a health-related risk prediction for the target individual with respect to the target condition are steps that amount to mathematical concepts because it is taking the observed input variables and calculating a health-related risk prediction using the model.
Therefore, the claims recite certain methods of organizing human activity that are performed using steps that also amount to abstract ideas. When the additional elements also recite abstract idea, those additional elements cannot be sufficient to integrate the abstract idea into a practical application or amount to significantly more than an abstract idea (see MPEP 2106.04.II.A.2).

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving the initial risk scoring model and receiving the one or more observed input variables for the inferred risk category are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the initial risk scoring model be an initial risk scoring data object that describes a model that is configured to an initial risk category value associated with each of the plurality of initial risk categories to generate a health-related prediction; the inferred risk category of the plurality of inferred risk categories be associated with one or more observed input variables for the target individual and that the actions performed must be one or more prediction-based actions based on the health-related risk prediction; the plurality of initial risk categories comprise a compliance history category, the plurality of inferred risk categories comprise a medical history category, and the cross-domain mapping maps the compliance history category to the medical history category are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The step required to store the cross-domain mapping as a cross-domain mapping data object and to provide the predictions such that the one or more prediction-based actions based on the health-related risk prediction can be performed are examples of necessary data outputting because it requires some sort of outputting of the predictions or the prediction-based actions to a user of the system. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The description in the preamble that the method is for “performing health-related predictive data analysis for a target individual with respect to a target condition” is a limitation that is used to generally link the performance of providing instructions based on risk predictions to the field of healthcare and patient monitoring. 
The steps reciting generically recited components of a computer system, such as describing the method as being “computer-implemented”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system using a computer.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method as “computer-implemented” and stating that the steps should be “programmatically” performed (e.g., “programmatically determining”), serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (the steps that would require data being accessed, such as accessing the initial risk scoring model or the observed input variables), sending and receiving data over a network, electronic recordkeeping (the mapping of the inferred risk categories to the initial risk categories), or performing repetitive calculations (the processes related to determining category values, determining per-category weight values, and processing each weighted risk category value to generate a health-related risk prediction). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., an apparatus comprising at least one processor and at least one memory including program code) are all generically recited components (see specification, par. [0047]-[0051]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of generic computer components mapping data categories to an initial risk model and generating predictions based on observed input variables and the initial risk model to determine actions to be performed based on the predictions. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 3-10 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-10 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 3-6 all recite additional limitations that serve to select by type or source the data to be manipulated by describing the different types of data that are to be used in the initial risk scoring model. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 7 and 9 are examples of using a generic computer to apply the abstract idea because they are describing using generically recited machine learning techniques to analyze the data, which is using the computer as a tool to perform the abstract idea (MPEP 2106.05(f)).
Claim 8 recites additional limitations that describe selecting the per-category weights by using the per-category weights from the initial scoring model. This is selecting by type or source the data to be manipulated, which is insignificant extra-solution activity (MPEP 2106.05(g)).
Claim 10 recites additional limitations that describe updating the health risk prediction in accordance with a Polygenic Risk Score (PRS) for the target individual with respect to the target condition, which is just instructions to repeat the analysis performed in the independent claim. This is describing performing an additional iteration of the abstract idea, which is still an abstract idea.
Claims 13-15 are apparatus claims dependent from claim 11 that recite limitations that are the same or substantially similar to the rejections of claims 3-5, respectively. Claims 13-15 are rejected for the same reasons as claims 3-5.
Claims 18-20 are computer program product claims dependent from claim 16 that recite limitations that are the same or substantially similar to the rejections of claims 3-5, respectively. Claims 18-20 are rejected for the same reasons as claims 3-5.

Subject Matter Free from Prior Art
The following claims are determined to be free from prior art rejections: 1, 3-11, 13-16, and 18-20.
The following is a statement of reasons for the indication of subject matter free from prior art:  After a search, the Examiner was unable to find prior art references that taught the mapping of patient health data to categories of data used to determine personal credit scores and using a model for calculating personal credit scores to determine a patient’s health risk. The Examiner also could not find examples where the category weights from an initial risk model are used as the category weights for an inferred risk model or updating a risk score that was determined by processing inferred risk category data in an initial risk scoring model in accordance with a Polygenic Risk Score.
Because the Examiner could not find references that teaches these limitations, claims 1, 3-11, 13-16, and 18-20 are determined to be free from prior art. However, because of the rejections under 101 and 112(a), these claims are still rejected.

Response to Arguments
112(a) Rejections
Applicant's arguments filed August 26, 2022, have been fully considered but they are not persuasive. 
The Applicant’s arguments fail to rebut the specific arguments made in the 112(a) rejection besides citing to large portions of the specification and making a conclusory statement that “From this detailed description, one of ordinary skill in the art would certainly know the inventors were in possession of the invention.” (Remarks, pg. 14).
However, a large portion of the cited paragraphs from the specification were addressed as part of the original rejection (Non-Final Rejection dated June 7, 2022, pg. 3-4). Among the issues identified in those paragraphs that raised the issue of adequate written description report is that there is no description of how the mapping is to occur. 
As an example, par. [0068] of the specification provides a detailed description of how a compliance history score in a credit scoring model can be generated by giving specific conditions regarding payment compliance history and historical time frames (e.g., (i) no history of derogatory records in historical timeframe, (ii) number of months since most recent derogatory record is greater than a threshold number of months, etc.). This is keeping a record of occurrences, where each occurrence of a derogatory record is treated the same, and basing the score on the different timeframes associated with those records.
Par. [0069] of the specification provides a listing of the different types of data that can be used as part of the medical history category. These include: “medical symptom history (e.g., data about severity of medical symptoms of the target individual over the particular historical timeframe), genetic variation data (e.g., data about SNPs and/or CNVs that are present in the genome of the target individual, and/or the like.” There is no indication anywhere in the disclosure that teaches or suggests how “data about the severity of symptoms” (i.e., a measure of magnitude regarding an occurrence), and “data about SNPs and/or CNVs that are present in the genome of the target individual” (i.e., the presence of a genetic feature of the patient and not a measure of an occurrence the patient has control over, such as a late payment) could be mapped into the formula used to generate the scores as they are generated in the compliance history category of the risk scoring model.
Similar concerns are present in the descriptions of the mappings of the other variables, wherein the credit risk scoring formula for each category and types of data that could be used in the medical risk category are provided, but there is no discussion as to how the data from the medical risk category is mapped to the credit risk scoring formula beyond a general assertion that the medical data category is mapped to the credit risk formula (e.g., how are qualitative measures, such as current diagnoses, current medical conditions, current observed behaviors, current observed appearance features, mapped to a quantitative value, such as the average balance of revolving trade of the target individual, see par. [0071]-[0072]).
Even though the invention is enabled (one having ordinary skill in the art would be able to produce and use the invention based on the description, MPEP 2164), there is not sufficient description such that one having ordinary skill in the art would know that the inventor was in possession of such an invention as of the effective filing date of the application (MPEP 2163).
Therefore, the claimed invention does not satisfy the written description requirement of 112(a), and the 112(a) rejections must be sustained.

101 Rejections
Applicant's arguments filed August 26, 2022, have been fully considered but they are not persuasive. 
The Applicant asserts that the claims are eligible under 35 USC 101. The arguments in support of this assertion are not persuasive.
The Applicant cites to a PTAB opinion that states how a speech recognition system using deep learning was determined to be eligible by PTAB. This argument is not persuasive.
First, unless expressly indicated otherwise, PTAB decisions only apply to the case before them, and they are not precedential on other applications (see MPEP Appendix II). Additionally, the determination of whether an action can be practically performed in the human mind is only relevant to a determination that the claims recite a mental process (MPEP 2106.04(a)(2).III), and reciting that a process is performed by a computer does not necessarily mean that it is not a mental process, if the underlying process can be performed in the human mind (MPEP 2106.04(a)(2).III.C).
The overall process of generating a risk prediction and performing actions based on the risk prediction is considered to be “certain methods of organizing human activity” because it is managing the behavior of the patient and caregivers by providing instructions regarding the patient’s care that are to be followed. As part of the overall process of generating a risk prediction and performing action, there are processes that can be considered to fall into other enumerated categories of abstract ideas, including 
The identifying an initial risk scoring model and generating a mapping of the inferred risk categories to the initial risk categories, wherein: (i) the cross-domain mapping maps each initial risk category of the plurality of initial risk categories to an inferred risk category of a plurality of inferred risk categories are steps that amount to a mental process because it is evaluating the initial risk categories and inferred risk categories and making a judgment regarding which inferred risk categories should be mapped to which initial risk categories.
The determining steps and processing each weighted risk category value using the initial risk scoring model and in accordance with the cross-domain mapping in order to generate a health-related risk prediction for the target individual with respect to the target condition are steps that amount to mathematical concepts because it is taking the observed input variables and calculating a health-related risk prediction using the model.
The additional elements are also not sufficient to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea (see analysis at Step 2A Prong 2 and Step 2B).
For at least the foregoing reasons, the arguments against the 101 rejection are not persuasive, and the 101 rejection will be sustained.

Prior Art Rejections
Applicant’s arguments and amendments, see Remarks, filed August 26, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The amendments made to the claims incorporated subject matter that was indicated as free from prior art into the independent claims, which made the independent claims free from prior art. The prior art rejections of the claims have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686